PER CURIAM.
Counsel for the appellees has filed a motion to dismiss this appeal for failure of the appellant to comply with Florida Appellate Rules.
From an examination of the record, we find that the appeal should be dismissed for failure to comply with the service provisions of Rule 3.4, subd. b, Florida Appellate Rules, 32' F.S.A. However, we have examined the appellant’s brief and the record on appeal and fail to find any error in the record which would warrant a reversal of the order here under review. Therefore, notwithstanding the meritorious motion to dismiss, we affirm the order dismissing and dissolving appellant’s complaint and temporary injunction.
Affirmed.